HART, J., (dissenting). Public roads are constructed to afford the general public a means of transportation between different towns or between farms located on or near them and such towns. In most cases such public roads are paid for by taxation and there has been a conflict in the decisions as to whether abutting land owners can be made to pay for them by local assessments levied upon their farms. In Road Improvement District No. 1 v. Glover, 89 Ark. 513, and in subsequent decisions, this court has held that a local improvement district may be formed for the purpose of constructing and repairing public roads in the county. In the first mentioned case the court said that such districts are sustainable only upon the theory that the local assessments levied to sustain them are imposed upon the property of persons who are specially and peculiarly benefited in the enhancement of the value of their property by the expenditure of the money collected on the assessment. The term of “local improvements” is generally employed as signifying improvements made in a particular locality by which the real property adjoining or near such locality is specially benefited. In the case just cited the court said: “According to this theory, the district should not extend beyond the limits of the benefits of the improvement made in pursuance of the object of its organization, and sbonld not be so extended by many and independent improvements as to include territory in no wise affected by all tbe improvements. It is obvious tbe State can not be organized into a district to construct or maintain improvements to be paid for with money derived from local assessments. So counties can not be organized into districts for tbe building, repairing and maintaining roads without usurping tbe exclusive jurisdiction of roads vested in county courts by tbe Constitution. Its roads and need for roads are too numerous, diverse and independent and some too remote from eacb other to be embraced in one district and sustained by local assessments. In such a case tbe board of directors of tbe road district would become a partial substitute for tbe county court vested with its jurisdiction over roads. We do not mean to apply what we have said to improvement districts including cities and towns. That subject is not presented for consideration in this case, but has been considered in another case. Crane v. Siloam Springs, 67 Ark. 30.” In tbe case of Hammett v. The City of Philadelphia, 65 Penn. St. 155, Mr. Justice Sbarswood said: “ Local assessments can only be constitutional when imposed to pay for local improvements, clearly conferring special benefits on tbe parties assessed, and to. the extent of those benefits. They can not be imposed when tbe improvement is either expressed, or appears to be, for the general benefit. ” Tested by these well known principles of law, I do not think tbe improvement under consideration is a local improvement. Tbe court will take judicial notice of tbe boundary lines of counties and of tbe size and importance of tbe towns located within their boundaries as well as tbe general topography of tbe country. When these facts are considered, together with tbe size and magnitude of tbe district as described in tbe act creating it, I think tbe majority opinion is violative of tbe principles of law above announced and compels certain land owners to pay for the improvement of public roads in which their interests are no greater and, as to some of them, not so great as that'of many others who pay nothing. In my opinion, the rule laid down by the majority in its application to the country and to the farm lands of this State will lead to great inequality in placing the burdens of taxation and is palpably unreasonable and unjust. It is so obviously unfair that I could not but stop and enter a short but earnest protest against what I consider to be an unwarranted encroachment upon a well known and salutary principle of law, which if properly administered would be of great benefit to the people of this State.